                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. James Thurman Wiggins Jr.                                          Docket No. 4:16-CR-55-lD

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of James Thurman Wiggins Jr., who, upon an earlier plea of guilty
to Conspiracy to Commit Offenses Against the United States, in violation of 18 U.S.C. § 371; False
Statements in Connection With the Federal Crop Insurance Program and Aiding and Abetting, in violation
of 18 U.S.C. § 1014 and 18 U.S.C. § 2; Material False Statements and Aiding and Abetting, in violation of
18 U.S.C. § 1001 and 18 U.S.C. § 2; Aggravated Identity Theft and Aiding and Abetting, in violation of 18
U.S.C. § 2, and 18 U.S.C. § 1028(a)(l); and Conspiracy to Launder Money, in violation of 18 U.S.C. §
1956(h), 18 U.S.C. § 1957, and 18 U.S.C. § 1956 (a)(l) , was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on May 30, 2018, to the custody of the Bureau of Prisons for a term of25
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 60 months.

James Thurman Wiggins Jr. was released from custody on April 24, 2020, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

At sentencing, the Court ordered that the payments of restitution ($5,669,891) and special assessment
($500) shall be due and payable in full immediately. A repayment amount was not established by the Court
due to the defendant's forfeiture of various assets. As a result of his age and inability to work, Wiggins
receives monthly social security benefits. After discussion with Wiggins and a review of his financial
statement, it has been determined that Wiggins can make monthly payments in the amount of $25, to start
repayment of the restitution owed. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The defendant shall pay installments of $25 per month during the remaining course of supervision. The
probation officer shall continue to monitor the defendant's ability to pay and shall notify the Court of any
needed modifications of the payment schedule. Except as herein modified, the judgment shall remain in full
force and effect.




              Case 4:16-cr-00055-D Document 57 Filed 08/13/20 Page 1 of 2
James Thurman Wiggins Jr.
Docket No. 4:16-CR-55-1D
Petition For Action
Page2


Reviewed and approved,                              I declare under penalty of perjury that the foregoing
                                                    is true and correct.


Isl David W. Leake                                  Isl Jay Kellum
David W. Leake                                      Jay Kellum
Supervising U.S. Probation Officer                  U.S. Probation Officer
                                                    200 Williamsburg Pkwy, Unit 2
                                                    Jacksonville, NC 28546-6762
                                                    Phone: 910-346-5109
                                                    Executed On: July 29, 2020

                                      ORDER OF THE COURT

Considered and ordered this      ( t.    day of
made a part of the records in the above case.
                                                  -Au3   \J   s±       , 2020, and ordered filed and



Ja~~:r~
U.S. DistrictJudge




              Case 4:16-cr-00055-D Document 57 Filed 08/13/20 Page 2 of 2
